Exhibit 10.2

[EXECUTION COPY]

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “First
Amendment”) is entered into as of August 17, 2018, by and among BJ’S WHOLESALE
CLUB, INC., a Delaware corporation as the borrower (the “Borrower”), BJ’S
WHOLESALE CLUB HOLDINGS, INC. (f/k/a Beacon Holding Inc., a Delaware corporation
(“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
under the Loan Documents, and each of the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Issuers from time
to time party thereto, the Lenders from time to time party thereto, and any
other Secured Parties from time to time party thereto are parties to an Amended
and Restated Credit Agreement, dated as of February 3, 2017 (the “Credit
Agreement”);

WHEREAS, the Borrower, Holdings, the lenders from time to time party thereto and
the First Lien Term Facility Administrative Agent are parties to the First Lien
Term Facility Credit Agreement, dated as of February 3, 2017;

WHEREAS, Holdings, the Borrower, the Administrative Agent, the Issuers and the
Lenders wish to amend the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.     Definitions.

Unless otherwise indicated, all capitalized terms used herein (including the
preamble and the recitals) and not otherwise defined shall have the respective
meanings provided such terms in the Credit Agreement referred to below (as
amended by this First Amendment).

SECTION 2.    Amendments to Credit Agreement.

Subject to the satisfaction (or waiver) of the conditions set forth in
Section 3, the Credit Agreement is hereby amended as follows:

(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

““First Amendment” shall mean the First Amendment, dated as of August 17, 2018,
to this Agreement by and among Holdings, the Borrower, the Administrative Agent
and the Lenders party thereto.”; and

““First Amendment Effective Date” means August 17, 2018.”;

 

1



--------------------------------------------------------------------------------

(b)    The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating such definition in its
entirety as follows:

“Applicable Margin” means for each period commencing on an Adjustment Date
through the date immediately preceding the next Adjustment Date, the following
percentages per annum, as determined on each Adjustment Date based upon Average
Historical Excess Availability for the immediately preceding three-month period:

 

Level

  

Average Historical

Excess Availability

   Eurocurrency Rate
Revolving Loans,
and
Letter of Credit
Fees
(Standby Letters
of Credit)     Base Rate
Revolving
Loans     Eurocurrency
Rate Term
Loan     Base Rate
Term
Loan     Letter of
Credit Fees
(Documentary
Letters
of Credit)  

I

   Greater than $500,000,000      1.25 %      0.25 %      2.00 %      1.00 %   
  0.625 % 

II

   Less than or equal to $500,000,000 but greater than $350,000,000      1.50 % 
    0.50 %      2.25 %      1.25 %      0.750 % 

III

   Less than or equal to $350,000,000      1.75 %      0.75 %      2.50 %     
1.50 %      0.875 % 

The Applicable Margin shall be adjusted quarterly in accordance with the table
above on each Adjustment Date for the period beginning on such Adjustment Date
based upon the Average Historical Excess Availability for the immediately
preceding three-month period as the Administrative Agent shall determine in good
faith within ten (10) Business Days after such Adjustment Date and the
Administrative Agent shall use reasonable efforts to notify the Borrower
promptly after such determination. Any increase or decrease in the Applicable
Margin resulting from a change in the Average Historical Excess Availability
shall become effective as of the Adjustment Date; provided that, (i) until the
Adjustment Date that occurs on February 1, 2019, the Applicable Margin shall be
the Applicable Margin set forth in Level I above and (ii) if the Total Leverage
Ratio, determined as of the end of the most recently ended Fiscal Year or Fiscal
Quarter, as the case may be, for which financial statements have been delivered
pursuant to Section 7.1(a) or Section 7.1(b), along with a corresponding
Compliance Certificate pursuant to Section 7.2(a), is less than or equal to
3.00:1.00, then, as of the first Business Day after the date on which such
Compliance Certificate is so delivered, the Applicable Margin set forth above
for Eurocurrency Rate Revolving Loans, Letter of Credit Fees (Standby Letters of
Credit) and Base Rate Revolving Loans shall be reduced by 0.125% and the
Applicable Margin set forth above for Letter of Credit Fees (Documentary Letters
of Credit) shall be reduced by 0.0625%.

 

2



--------------------------------------------------------------------------------

(c)    The definition of “Scheduled Termination Date” in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating such definition in
its entirety as follows:

““Scheduled Termination Date” means August 17, 2023, as may be extended pursuant
to Section 12.1(b), Section 2.17 or Section 2.18 hereof; provided that if such
day is not a Business Day, the Scheduled Termination Date shall be the Business
Day immediately preceding such day.”

(d)    Exhibit P to the Credit Agreement (Compliance Certificate) is hereby
amended by restating such Exhibit with Exhibit P attached hereto.

SECTION 3.     Conditions of Effectiveness of this First Amendment. This First
Amendment shall become effective on the date when the following conditions shall
have been satisfied (or waived):

(a)     Holdings, the Borrower, each of the other Loan Parties, the
Administrative Agent and each of the Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same, no
later than 5 p.m. New York time on August 16, 2018, to Morgan Lewis & Bockius
LLP, One Federal Street, 32nd Floor, Boston, MA 02110, Attention: Kathleen M.
Ryan (Kathleen.ryan@morganlewis.com; facsimile number 617.341.7701), counsel to
the Administrative Agent;

(b)    the Borrower and the Administrative Agent shall have signed a counterpart
of that certain letter agreement, dated August 17, 2018 (the “First Amendment
Fee Letter”), as to the fees payable in connection with this First Amendment;

(c)    the Borrower shall have paid, by wire transfer of immediately available
funds, to the Administrative Agent, for the ratable account of each Lender party
hereto which delivers a signed counterpart hereof in accordance with
Section 3(a) above, a fee in an amount equal to 0.05% of the aggregate amount of
the (x) Revolving Credit Commitment and (y) Term Outstandings of such Lender,
together with all other amounts payable to the Administrative Agent on the
effective date of this First Amendment.

(d)     on the First Amendment Effective Date and after giving effect to this
First Amendment, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the representations and warranties made by or on behalf of
Holdings and the Borrower in this First Amendment and the Credit Agreement, and
by or on behalf of each Loan Party in the other Loan Documents shall be true and
correct in all material respects on and as of the First Amendment Effective Date
(it being understood that (x) any representation or warranty that is qualified
by materiality or Material Adverse Effect shall be required to be true and
correct in all respects after taking into account such qualification and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects after taking into account such qualification, as the case may be) as of
such specified date);

(e)    the Administrative Agent shall have received from the Borrower a
certificate executed by a Responsible Officer of the Borrower, certifying
compliance with the requirements of preceding clause (d);

 

3



--------------------------------------------------------------------------------

(f)    there shall have been delivered to the Administrative Agent (i) such
copies of resolutions or other action of each Loan Party approving and
authorizing the execution, delivery and performance of this First Amendment,
certified as of the First Amendment Effective Date by a Responsible Officer of
such Loan Party as being in full force and effect without modification or
amendment, (ii) incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof in connection with the Loan Documents (including, this First Amendment)
and (iii) either (x) the constitutive documents of each Loan Party, certified as
of the First Amendment Effective Date by a Responsible Officer of such Loan
Party as being true and complete or (y) a certificate of a Responsible Officer
of each Loan Party stating that, since the Effective Date, no amendments or
other modifications to the constitutive documents of such Loan Party have been
made; and

(g)    the Administrative Agent shall have received an opinion from (i) Latham &
Watkins LLP, special New York counsel to the Loan Parties and (ii) Feinberg
Hanson LLP, special Massachusetts counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and the Lenders.

SECTION 4.     [Reserved].

SECTION 5.     Costs and Expenses. The Borrower hereby reconfirms its
obligations pursuant to Section 12.3 of the Credit Agreement to pay and
reimburse the Administrative Agent for all reasonable and documented (in
reasonable detail) out-of-pocket costs and expenses (including, without
limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this First Amendment and all
other documents and instruments delivered in connection herewith.

SECTION 6.     Remedies. This First Amendment shall constitute a Loan Document.

SECTION 7.    Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this First Amendment, each of Holdings, the
Borrower and each other Loan Party represents and warrants to the Administrative
Agent, the Co-Collateral Agents, the Issuers and the Lenders on and as of the
First Amendment Effective Date that, in each case:

(a)    all of the representations and warranties contained in the Credit
Agreement or the other Loan Documents are true and correct in all material
respects on the First Amendment Effective Date both immediately before and after
giving effect to this First Amendment, with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date (it being understood that (x) any representation or warranty that
is qualified by materiality or Material Adverse Effect shall be required to be
true and correct in all respects after taking into account such qualification
and (y) any representation or warranty made as of a specific date shall be true
and correct in all material respects (or all respects after taking into account
such qualification, as the case may be) as of such date); and

 

4



--------------------------------------------------------------------------------

(b)    no Default or Event of Default exists as of the First Amendment Effective
Date, both immediately before and after giving effect to this First Amendment.

SECTION 8.     Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement, as amended by this First Amendment.

(b)     The Credit Agreement and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this First Amendment. In furtherance of the foregoing, as
security for the payment or performance, as the case may be, in full of the
Secured Obligations (as defined in the Security Agreement), each Loan Party
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in, all of such Loan Party’s
right, title and interest in, to or under any all Article 9 Collateral (as
defined in the Security Agreement), whether now owned or at any time hereafter
acquired by such Loan Party or in which such Loan Party now has or at any time
in the future may acquire any right, title or interest, in each case, other than
any Excluded Property (as defined in the Security Agreement), in accordance with
Section 3.01 of, and subject to the terms and conditions of, the Security
Agreement.

(c)     The execution, delivery and effectiveness of this First Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, the Administrative Agent or any Issuer under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.

(d)    Each of the parties hereto hereby agrees, with respect to each Loan
Document or Limited Recourse Guaranty (as applicable) to which it is a party,
after giving effect to the First Amendment, except with respect to any Excluded
Swap Obligations:

(i)    all of its obligations, liabilities and indebtedness under each such Loan
Document or Limited Recourse Guaranty (as applicable), including guarantee
obligations, shall remain in full force and effect on a continuous basis; and

(ii)    all of the Liens and security interests created and arising under each
such Loan Document remain in full force and effect on a continuous basis, and
the perfected status and priority to the extent provided for in Section 5.19 of
the Credit Agreement of each such Lien and security interest continues in full
force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the First Amendment as collateral security
for its obligations, liabilities and indebtedness under the Credit Agreement and
under its guarantees in the Loan Documents or Limited Recourse Guaranty (as
applicable), all as provided in such Loan Documents.

 

5



--------------------------------------------------------------------------------

SECTION 9. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 10. Counterparts. This First Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.

SECTION 11. Electronic Execution. The words “execution,” “signed,” “signature,”
and words of like import in this First Amendment or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 12. Administrative Agent’s Authority. The Issuers and each Lender hereto
hereby expressly authorizes the Administrative Agent to enter into any document
(including the Mortgage Amendments) and, to take any actions, in order to give
effect to the terms of this First Amendment.

[The remainder of this page is intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this First Amendment as of the date first above
written.

 

BJ’S WHOLESALE CLUB, INC. By:  

/s/ Kristyn M. Sugrue

Name:   Kristyn M. Sugrue Title:   Senior Vice President and Treasurer

 

BJ’S WHOLESALE CLUB HOLDINGS, INC., as Holdings By:  

/s/ Kristyn M. Sugrue

Name:   Kristyn M. Sugrue Title:   Senior Vice President and Treasurer

 

BJ’s - Signature Page to First Amendment (ABL)



--------------------------------------------------------------------------------

BJNH OPERATING CO., LLC By:  

/s/ Narda E. Shutt

Name:   Narda E. Shutt Title:   Assistant Treasurer BJME OPERATING CORP. By:  

/s/ Narda E. Shutt

Name:   Narda E. Shutt Title:   Assistant Treasurer NATICK REALTY, INC. By:  

/s/ Kristyn M. Sugrue

Name:   Kristyn M. Sugrue Title:   Vice President

 

BJ’s - Signature Page to First Amendment (ABL)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Co-Collateral
Agent, Issuer and a Lender By:   /s/ Joseph Burt  

Name: Joseph Burt

Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an Issuer By:   /s/ Matthew Potter  

Name: Matthew Potter

Title: Senior Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Marguerite Sutton  

Name: Marguerite Sutton

Title: Vice President

By:   /s/ Alicia Schug  

Name: Alicia Schug

Title: Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender By:   /s/
William Patton  

Name: William Patton

Title: Vice President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Jang Kim  

Name: Jang Kim

Title: Vice President



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender By:   /s/ Kara Goodwin  

Name: Kara Goodwin

Title: Managing Director



--------------------------------------------------------------------------------

NYCB SPECIALTY FINANCE COMPANY, LLC, as a wholly owned subsidiary of New York
Community Bank, as a Lender By:   /s/ Willard D. Dickerson, Jr.  

Name: Willard D. Dickerson, Jr.

Title: Senior Vice President



--------------------------------------------------------------------------------

Capital One National Association, as a Lender By:   /s/ Michael Lockery  

Name: Michael Lockery

Title: Duly Authorized Signatory



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Co-Documentation Agent and a Lender By:   /s/ Jean V.
Grasso  

Name: Jean V. Grasso

Title: Managing Director

By:   /s/ Jeff Chu  

Name: Jeff Chu

Title: Vice President



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By:   /s/ Jon Sullivan  

Name: Jon Sullivan

Title: Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender By:   /s/
Catherine Chiavetta  

Name: Catherine Chiavetta

Title: Senior Vice President



--------------------------------------------------------------------------------

The Huntington National Bank, as a Lender By:   /s/ Lynsey M. Sausaman  

Name: Lynsey M. Sausaman

Title: Assistant Vice President



--------------------------------------------------------------------------------

Santander Bank, N.A., as a Lender By:   /s/ Jeffrey G. Millman  

Name: Jeffrey G. Millman

Title: Regional Credit Manager

By:   /s/ Thomas F. McNamara  

Name: Thomas F. McNamara

Title: Senior Vice President



--------------------------------------------------------------------------------

[Posting Version]

Exhibit P

Form of Compliance Certificate

[See attached]



--------------------------------------------------------------------------------

FORM OF COMPLIANCE CERTIFICATE

[            , 20    ]

Reference is made to the Amended and Restated Credit Agreement, dated as of
February 3, 2017 (as the same may be amended, restated, extended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among,
among others, BJ’s Wholesale Club, Inc., a Delaware corporation (the
“Borrower”), Beacon Holding Inc., a Delaware corporation (“Holdings”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) under the Loan
Documents, and each Lender from time to time party thereto (capitalized terms
used herein have the meanings attributed thereto in the Credit Agreement unless
otherwise defined herein). Pursuant to Section 7.2(a) of the Credit Agreement,
the undersigned, solely in his/her capacity as a Responsible Officer of the
Borrower, certifies as follows:

1.    [Attached hereto as Exhibit A is a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Fiscal Year ended
[            , 20    ], and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such Fiscal Year together
with related notes thereto and management’s discussion and analysis describing
results of operations, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP, which report and opinion have been prepared in
accordance with generally accepted auditing standards and are not subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit. Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements.]1

2.    [Attached hereto as Exhibit A is a condensed consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of the Fiscal Quarter ended
[            , 20    ], and the related (i) condensed consolidated statements of
income or operations for such Fiscal Quarter and for the portion of the Fiscal
Year then ended and (ii) condensed consolidated statements of cash flows for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter of the previous Fiscal
Year and the corresponding portion of the previous Fiscal Year, all in
reasonable detail (collectively, the “Financial Statements”), together with
management’s discussion and analysis describing results of operations. Such
Financial Statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject to normal year-end adjustments and
the absence of footnotes. Also attached hereto as Exhibit A are the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.]2

3.    [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 7.1(d) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections. Actual results may vary from such Projections and such variations
may be material.]3

 

1 

To be included if accompanying annual financial statements only.

2 

To be included if accompanying quarterly financial statements only.

3 

To be included only in annual compliance certificate (beginning with the fiscal
year ending January 28, 2017).



--------------------------------------------------------------------------------

4.    [To my knowledge, except as otherwise disclosed to the Administrative
Agent pursuant to the Credit Agreement, no Default has occurred and is
continuing.] [If unable to provide the foregoing certification, attach an Annex
A specifying the details of the Default that has occurred and is continuing and
any action taken or proposed to be taken with respect thereto.]

5.    [Attached hereto as Schedule 1 is a reasonably detailed calculation of the
Fixed Charge Coverage Ratio of the Borrower and its Restricted Subsidiaries as
of the end of the most recent Test Period, which calculation is true and
accurate on and as of the date of this Certificate.]

6.    [Attached hereto as Schedule 2 are reasonably detailed calculations, which
calculations are true and accurate on and as of the date of this Certificate, of
the Net Cash Proceeds received during the applicable period ended [            
    , 20    ] by or on behalf of, Holdings, the Borrower or any of its
Restricted Subsidiaries in respect of any Disposition subject to prepayment
pursuant to Section 2.9(b) of the Credit Agreement.]

7.    Attached hereto as Schedule 3 is a reasonably detailed calculation of the
Total Leverage Ratio of the Borrower and its Restricted Subsidiaries as of the
end of the most recent Test Period, which calculation is true and accurate on
and as of the date of this Certificate.

8.    Attached hereto as Annex A is the information required to be delivered
pursuant to Section 7.2(d) of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of BJ’s Wholesale Club, Inc., and not in his or her personal or
individual capacity and without personal or individual liability, has executed
this certificate for and on behalf of BJ’s Wholesale Club, Inc. and has caused
this certificate to be delivered as of the date first set forth above.

 

BJ’S WHOLESALE CLUB, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FINANCIAL COVENANTS SUMMARY

 

A.

  FIXED CHARGE COVERAGE RATIO Test Period covered by the calculations below:
[            , 20    ] to [            , 20    ].   Consolidated EBITDA: See
item A(1)(d) of Schedule 1 attached hereto:   $               Capital
Expenditures: See item A(2)(a)(iii) of Schedule 1 attached hereto:  
$               Cash Taxes: See item A(2)(b) of Schedule 1 attached hereto:  
$               Fixed Charges See item A(3)(c) of Schedule 1 attached hereto  
$               Fixed Charge Coverage Ratio: (Consolidated EBITDA minus Capital
Expenditures minus     Cash Taxes) divided by (Fixed Charges) for the test
period (See Fixed Coverage Ratio on     Schedule I attached hereto):  
            :1:00

B.

  NET CASH PROCEEDS   With respect to any Disposition subject to prepayment
pursuant to Section 2.9(b) of the Credit   Agreement during the applicable
period ended [            , 20    ]:   Net Cash Proceeds: See item B(III) on
Schedule 2 attached hereto:   $            

C.

  TOTAL LEVERAGE RATIO  

Test Period covered by the calculations below: [            , 20    ] to
[            , 20    ].

Consolidated Total Debt: See item (1)(c) of Schedule 3 attached hereto:

  $            

Consolidated EBITDA: See item (2)(a) of Schedule 3 attached hereto:

  $               Total Leverage Ratio: (Consolidated Total Debt divided by
Consolidated EBITDA for the test   period (See Total Leverage Ratio on Schedule
3 attached hereto)):               :1:00



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

Test Period covered by the calculations below: [            , 20    ] to
[            , 20    ].

Fixed Charge Coverage Ratio for the Test Period is :         : 1:00.

 

A.

Fixed Charge Coverage Ratio

 

1)  Consolidated EBITDA

 

a)  Consolidated Net Income:

  

(i).  the net income (loss) of the Borrower and its Restricted Subsidiaries for
such period on a consolidated basis and otherwise determined in accordance with
GAAP, excluding, without duplication:

   $            

a.   any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses, and Transaction
Expenses, relocation costs, integration costs, facility consolidation and
closing costs (other than with respect to Stores), severance costs and expenses
and one-time compensation charges; provided that the aggregate amount of cash
losses excluded pursuant to this item (A)(1)(a)(i)(a) for any Test Period shall
not exceed the greater of (x) $25,000,000 and (y) 6.50% of Consolidated EBITDA
for such Test Period (calculated prior to giving effect to any adjustment
pursuant to this item (A)(1)(a)(i)(a)); provided further that Net Income for
such period shall be reduced by an amount equal to the amount by which (if
any) (i) the aggregate amount of cash losses incurred during such Test Period on
account of any non-cash loss which was excluded from the calculation of
Consolidated Net Income in any prior period pursuant to this item
(A)(1)(a)(i)(a) plus (ii) the aggregate amount of cash losses excluded from the
calculation of Consolidated Net Income pursuant to the first proviso of this
item (A)(1)(a)(i)(a) during such Test Period, exceeds the greater of (x)
$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(a)(i)(a))

   $            

b.  the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP

   $            

c.   effects of adjustments (including the effect of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in the Borrower’s
Consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes

   $            

d.  any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations; provided that the aggregate amount of cash losses excluded pursuant
to this item (A)(1)(a)(i)(d) for any Test Period shall not exceed the greater of
(x)

  



--------------------------------------------------------------------------------

$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(a)(i)(d)); provided further that Net Income for such period shall be
reduced by an amount equal to the amount by which (if any) (i) the aggregate
amount of cash losses incurred during such Test Period on account of any
non-cash loss which was excluded from the calculation of Consolidated Net Income
in any prior period pursuant to this item (A)(1)(a)(i)(d) plus (ii) the
aggregate amount of cash losses excluded from the calculation of Consolidated
Net Income pursuant to the first proviso of this item (A)(1)(a)(i)(d) during
such Test Period, exceeds the greater of (x) $25,000,000 and (y) 6.50% of
Consolidated EBITDA for such Test Period (calculated prior to giving effect to
any adjustment pursuant to this item (A)(1)(a)(i)(d))

   $            

e.   any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of the Borrower and its Restricted Subsidiaries other than
in the ordinary course of business, as determined in good faith by the Borrower

   $            

f.   the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, provided that Consolidated Net Income of the Borrower and its
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by the referent Person to the Borrower or a Restricted
Subsidiary thereof in respect of such period

   $            

g.  (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Swap Contracts and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Swap Contracts
for currency exchange risk and (B) resulting from intercompany Indebtedness) and
all other foreign currency translation gains or losses to the extent such gain
or losses are non-cash items, and (iii) any net after-tax income (loss) for such
period attributable to the early extinguishment or conversion of
(A) Indebtedness, (B) obligations under any Swap Contracts or (C) other
derivative instruments

   $            

h.  any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP

   $            

i.   any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under the Credit Agreement, to the extent actually reimbursed, or, so
long as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in

  



--------------------------------------------------------------------------------

fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days)

   $                

j.   to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption

   $                

k.  any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded

   $                

Consolidated Net Income (item (A)(1)(a)(i) minus the sum of items
(A)(1)(a)(i)(a)through (k))

   $                

b)  increased by (without duplication, and as determined in accordance with GAAP
to the extent applicable):

   

(i) provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, of the Borrower and its Restricted
Subsidiaries for such period deducted in computing Consolidated Net Income

   $                

(ii)  (A) total interest expense of the Borrower and its Restricted Subsidiaries
for such period and (B) bank fees and costs of surety bonds, in each case under
this clause (B), in connection with financing activities and, in each case under
clauses (A) and (B), to the extent the same was deducted in computing
Consolidated Net Income

   $                

(iii)  Consolidated Depreciation and Amortization Expense of the Borrower and
its Restricted Subsidiaries for such period to the extent such depreciation and
amortization were deducted in computing Consolidated Net Income

   $                

(iv) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition, disposition, recapitalization or the incurrence or
repayment of Indebtedness permitted to be incurred under the Credit Agreement
including a refinancing thereof (whether or not successful) and any amendment or
modification to the terms of any such transactions, in each case, deducted in
computing Consolidated Net Income

   $                

(v)   the amount of any restructuring charge or reserve deducted in such period
in computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) Permitted Acquisitions after the Effective Date or (B) the
closing of any Stores or distribution centers after the Effective Date; provided
that the aggregate amount of cash charges added pursuant to this item
(A)(1)(b)(vi) for any Test Period shall not exceed the greater of (x)
$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(b)(vi))

   $                

(vi) the amount of costs relating to pre-opening and opening costs for Stores,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, consolidation and closing costs for
Stores and costs

  



--------------------------------------------------------------------------------

incurred in connection with non-recurring product and intellectual property
development after the Effective Date, other business optimization expenses
(including costs and expenses relating to business optimization programs), and
new systems design and implementation costs and project start-up costs; provided
that the aggregate amount of all foregoing cash items added pursuant to this
item (A)(1)(b)(vi) for any Test Period shall not exceed the greater of (x)
$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(b)(vi))

   $            

(vii) any other non-cash charges including any write offs or write downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period)

   $            

(viii)  the amount of any minority interest expense deducted in calculating
Consolidated Net Income

   $            

(ix) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Sponsor Management Agreement or otherwise to
the Sponsors to the extent permitted under Section 9.8 of the Credit Agreement
and deducted in such period in computing Consolidated Net Income

   $            

(x)   the amount of net cost savings and synergies (other than any of the
foregoing related to Specified Transactions) projected by the Borrower in good
faith to result from actions taken, committed to be taken or reasonably expected
to be taken no later than twelve (12) months after the end of such period
(calculated on a pro forma basis as though such cost savings and synergies had
been realized on the first day of the period for which Consolidated EBITDA is
being determined), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings and synergies are
reasonably identifiable and factually supportable, and (B) the aggregate amount
of cost savings and synergies added pursuant to this item (A)(1)(b)(x) for any
Test Period shall not exceed, after the Effective Date, the greater of (x)
$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(b)(x))

   $            

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to item (A)(1)(c) below for any
previous period and not added back

   $            

(xii) any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests)

   $            



--------------------------------------------------------------------------------

(xiii)  any fees, premiums, expenses or charges incurred or paid in connection
with the Credit Agreement and the Transactions (including the Restatement
Effective Date Dividend), in each case, deducted in computing Consolidated Net
Income

   $                

c)  decreased by (without duplication, and as determined in accordance with GAAP
to the extent applicable):

  

(i) any non-cash gains increasing Consolidated Net Income of the Borrower and
its Restricted Subsidiaries for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period (other than such cash charges that have been added back to
Consolidated Net Income in calculating Consolidated EBITDA in accordance with
the calculation set forth in this Schedule 1)

   $                

(ii)  any non-cash gains with respect to cash actually received in a prior
period unless such cash did not increase Consolidated EBITDA in such prior
period

   $                

(iii)  the amount of cash payments made during such Test Period on account of
any non-cash charge which was added back to the calculation of Consolidated
EBITDA in any prior period pursuant to item (A)(1)(b)(v) above solely to the
extent that (A) the aggregate amount of such cash payments during such Test
Period plus (B) the aggregate amount of cash charges added back pursuant to item
(A)(1)(b)(v) above during such Test Period exceeds the greater of (x)
$25,000,000 and (y) 6.50% of Consolidated EBITDA for such Test Period
(calculated prior to giving effect to any adjustment pursuant to this item
(A)(1)(c)(iii))

   $                

d)  Consolidated EBITDA (Consolidated Net Income plus the sum of items
(A)(1)(b)(i) through (xii) minus the sum of items (A)(1)(c)(i) through (iii))

   $                

2)  Capital Expenditures

  

a)  (i) all amounts that would be reflected as additions to property, plant or
equipment on a Consolidated statement of cash flows of the Borrower and its
Restricted Subsidiaries in accordance with GAAP

   $                

(ii) the value of all assets under Capitalized Leases incurred by the Borrower
and its Restricted Subsidiaries during such period

   $                 provided that Capital Expenditures shall not include
(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time, (iii) the purchase of plant, property or
equipment or software to the extent financed with the proceeds of Dispositions
that are not required to be applied to prepay the Loans pursuant to
Section 2.9(b) of the Credit Agreement or the loans under the First Lien Term
Facility or the Second Lien Term Facility, (iv) expenditures that are accounted
for as capital expenditures by the Borrower or any Restricted Subsidiary and
that actually are paid for, or reimbursed to the Borrower or any Restricted
Subsidiary in cash or Cash

 

  



--------------------------------------------------------------------------------

Equivalents, by a Person other than the Borrower or any Restricted Subsidiary
and for which neither the Borrower nor any Restricted Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation (other than rent) in respect of such expenditures to such Person or
any other Person (whether before, during or after such period), (v) expenditures
to the extent constituting any portion of a Permitted Acquisition, (vi) the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (A) used or surplus
equipment traded in at the time of such purchase and (B) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business, (vii) expenditures relating to the construction,
acquisition, replacement, reconstruction, development, refurbishment, renovation
or improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same Fiscal Year in which
such expenditures were made pursuant to a sale-leaseback transaction to the
extent of the cash proceeds received by the Borrower or such Restricted
Subsidiary pursuant to such sale-leaseback transaction or (viii) expenditures
financed with the proceeds of an issuance of Equity Interests of the Borrower or
a capital contribution to the Borrower or Indebtedness permitted to be incurred
under the Credit Agreement.

 

Capital Expenditures

  

(iii)  the sum of items (A)(2)(a)(i) and (ii)

  

$            

  

Cash Taxes

   $            

c)  item (A)(1)(d) minus item (A)(2)(a)(iii) minus item (A)(2)(b)

   $            

3)  Fixed Charges

   with respect to the Borrower and Restricted Subsidiaries for any Test Period,
the sum, determined on a Consolidated basis, of:   

a)  Consolidated Net Cash Interest Expense

  

(i).  with respect to the Borrower and its Restricted Subsidiaries on a
Consolidated basis for any period, determined in accordance with GAAP, total
interest expense paid or payable in cash in such period (including that
attributable to obligations with respect to Capitalized Leases in accordance
with GAAP in effect on the Effective Date but excluding any imputed interest as
a result of purchase accounting) of the Borrower and its Restricted Subsidiaries
on a Consolidated basis and all commissions, discounts and other fees and
charges owed with respect to Indebtedness of the Borrower and its Restricted
Subsidiaries

   $            

    provided that Consolidated Net Cash Interest Expense shall not include (i)
any non- cash interest or deferred financing costs, (ii) any amortization or
write-down of deferred financing fees, debt issuance costs, discounted
liabilities, commissions, fees and expenses, (iii) any expensing of bridge,
commitment and other financing fees and (iv) penalties and interest related to
taxes

  

(ii). interest income of the Borrower and its Restricted Subsidiaries actually
received in cash during such period after giving effect to any net payments made
or received by the Borrower and its Restricted Subsidiaries with respect to
interest rate Swap Contracts.

   $             Consolidated Net Cash Interest Expense   

(iii). item (A)(3)(a)(i) minus item (A)(3)(a)(ii)

   $            



--------------------------------------------------------------------------------

b)  Scheduled payments of principal on Indebtedness for borrowed money of the
Borrower and Restricted Subsidiaries due and payable during such period

   $                 Fixed Charges   

c)  the sum of item (A)(3)(a)(iii) and item (A)(3)(b)

   $                

Fixed Charge Coverage Ratio

  

item (2)(c) divided by item (3)(c)

             :1.00  



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

 

B. Net Cash Proceeds

  

With respect to any Disposition subject to prepayment pursuant to Section 2.9(b)
of the Credit Agreement during the applicable period ended [            ,
20    ]:

  

I.   The sum of cash and Cash Equivalents received in connection with such
Dispositions (including any cash and Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received)

     $              

II. The sum of:

  

a.   the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness that is secured by the asset subject to such
Dispositions and that is required to be repaid in connection with such
Dispositions (other than Indebtedness under the Loan Documents, the First Lien
Term Facility Documentation or any Permitted Refinancing of the Indebtedness
under the First Lien Term Facility Documentation or the Second Lien Term
Facility Documentation or any Permitted Refinancing of the Indebtedness under
the Second Lien Term Facility Documentation )

     $              

b.  the out-of-pocket fees and expenses (including attorneys’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees) actually
incurred by the Borrower or such Restricted Subsidiary in connection with such
Dispositions

     $              

c.   taxes or distributions made pursuant to Section 9.6(g)(i) and (g)(iii) of
the Credit Agreement paid or reasonably estimated to be payable in connection
therewith (including taxes imposed on the distribution or repatriation of any
such Net Cash Proceeds)

     $              

d.  in the case of any Disposition by a non-wholly owned Restricted Subsidiary,
the pro rata portion of the Net Cash Proceeds thereof (calculated without regard
to this clause (d)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof

     $              

 

34



--------------------------------------------------------------------------------

e.   any reserve for adjustment in respect of (x) the sale price of such asset
or assets established in accordance with GAAP and (y) any liabilities associated
with such asset or assets and retained by the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include the
amount of any reversal (without the satisfaction of any applicable liabilities
in cash in a corresponding amount) of any reserve described in this clause (e)

     $              

 

III.     

Net  Cash Proceeds: item (B)(I) minus the sum of items (B)(II)(a) through (e)

     $              



--------------------------------------------------------------------------------

SCHEDULE 3

TO COMPLIANCE CERTIFICATE

Test Period covered by the calculations below: [            , 20    ] to
[            , 20    ].

Total Leverage Ratio for the Test Period is         : 1:00.

 

Total Leverage Ratio

 

1.  Consolidated Total Debt:

  

(a)   The aggregate principal amount of Indebtedness of the Borrower and the
Restricted Subsidiaries outstanding as of the last day of the Test Period,
determined on a Consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with any Permitted Acquisition or any other
Investment permitted hereunder), consisting of Indebtedness for borrowed money,
unreimbursed obligations in respect of drawn letters of credit, obligations in
respect of Capitalized Leases and debt obligations evidenced by promissory notes
or similar instruments

  $                

(b)   Unencumbered, unrestricted domestic cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries as of the last day of the Test Period
(which excludes Qualified Cash except to the extent of the outstanding principal
amount of Revolving Loans at such time); provided that Consolidated Total Debt
shall not include Indebtedness in respect of (i) any letter of credit, except to
the extent of unreimbursed obligations in respect of drawn letters of credit
(provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Debt until three (3) Business Days after
such amount is drawn (it being understood that any borrowing, whether automatic
or otherwise, to fund such reimbursement shall be counted)) and (ii) obligations
under Swap Contracts

  $                

(c)   Consolidated Total Debt (item (1)(a) minus item (1)(b))

  $                

2.  Consolidated EBITDA

 

(a)   Consolidated EBITDA (see Schedule 1, item (A)(1)(d))

  $                

Total Leverage Ratio (item 1 divided by item 2)

            : 1.00  



--------------------------------------------------------------------------------

ANNEX A

TO COMPLIANCE CERTIFICATE